DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims recite: 
converting a user input to a phrase vector;
identifying, by a token identification engine, a set of identified tokens from the phrase vector;
selecting an unsupervised token from the set of identified tokens;
selecting a supervised token from the set of identified tokens;
selecting a voted token from the unsupervised token and the supervised token;
identifying a next token based on a set of recent tokens that includes the voted token; and
presenting the next token as one of a voice communication and an email communication.

The claims relate to a human organizing of activities. This reads on a human: 
-based on another human’s utterance or written communication, creating (e.g., writing down) each word into a list;
-identifying each of the words on the list;
-selecting an unknown (e.g., not pertaining to a predefined category) word from the list;
-selecting a known (e.g., pertaining to a predefined category) word from the list;
-selecting a word that has a higher score (e.g., probability) than the rest of the words;
-determining a next word based on words recently used or received (e.g., in the list); and 
Writing down or saying out loud the determined next word. 
This judicial exception is not integrated into a practical application because for example: claims 1-2, 4-9, 11-16, and 18-20 recite "a token identification engine," "an input formatting engine," " a text to word vector engine," "a word vector to phrase vector engine," "an unsupervised scoring engine, " "a voting engine," and " a next token engine", “a processor” and “a memory”. As an example, in [0085] of the as filed specification, “the computing system (400) may include one or more computer processors (402), non-persistent storage (404) (e.g., volatile memory, such as random access memory (RAM), cache memory), persistent storage (406) (e.g., a hard disk, an optical drive such as a compact disk (CD) drive or digital versatile disk (DVD) drive, a flash memory, etc.), a communication interface (412) (e.g., Bluetooth interface, infrared interface, network interface, optical interface, etc.), and numerous other elements and functionalities that implement the features and elements of the disclosure.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
With respect to claims 2, 9, and 16, the claims recite:
converting, by an input formatting engine, the user input to a text string;
converting, by a text to word vector engine, the text string to a set of word vectors;
and converting, by a word vector to phrase vector engine, the set of word vectors to the phrase vector.
The claims relate to a human organizing of activities. This reads on a human: 
-based on another human’s utterance or written communication, creating (e.g., writing down) a transcript or list of words;
-creating a list with the words identified above of a predefined length;
-creating another list with the words identified above to create a list of phrases.
No additional limitations are present. 	
	
With respect to claims 3, 10, and 17, the claims recite:
training the word vector to phrase vector engine with a plurality of sets of word vectors, a plurality of hashtags, and a plurality of tokens to generate a phrase vector space of latent features based on the plurality of sets of word vectors, the plurality of hashtags, and the plurality of tokens.
The claims relate to a human organizing of activities. This reads on a human: 
-defining a set of rules or criteria to obtain the list of phrases defined above, taking into consideration words, hashtags (e.g., written Tweet’s text data), and the already identified list of words. 
No additional limitations are present. 	

With respect to claims 4, 11, and 18, the claims recite:
scoring, with an unsupervised scoring engine, each identified token of the set of identified tokens using the set of recent tokens prior to the voted token being included in the set of recent tokens, wherein the unsupervised token has a highest unsupervised score from the set of identified tokens.
The claims relate to a human organizing of activities. This reads on a human: 
-assigning a value to all of the words in a list of words considering adjacent or previously/frequently used words, wherein the unknown (e.g., not pertaining to a predefined category) words from the list of words have the highest values.
No additional limitations are present. 	

With respect to claims 5, 12, and 19, the claims recite:
scoring, with a supervised scoring engine, each identified token of the set of identified tokens using an explicit path state that identifies a current path state and a recent path list, wherein the supervised token has a highest supervised score from the set of identified tokens.
The claims relate to a human organizing of activities. This reads on a human: 
-assigning a value to all of the words in a list of words considering predefined criteria and a previously used predefined list of words, wherein the known (e.g., pertaining to a predefined category) words from the list of words have the highest values.
No additional limitations are present. 	

With respect to claims 6, 13, and 20, the claims recite:
scoring, with a voting engine, the unsupervised token and the supervised token using a set of saliency weights, wherein the voted token has a highest voted score from the set of identified tokens.
The claims relate to a human organizing of activities. This reads on a human: 
-assigning a value to all of the words in a list of words considering an identification value of said words, wherein a selected word from the un known and known words from the list of words have the highest values.
No additional limitations are present. 	

With respect to claims 7 and 14, the claims recite:
updating the set of recent tokens to include the voted token;
setting an explicit path state based on the voted token;
updating a recent path list based on the voted token; and
identifying, by a next token engine, the next token using the set of recent tokens, the explicit path state, and the recent path list.
The claims relate to a human organizing of activities. This reads on a human: 
-re-writing down the list of words to include the selected word from above;
-specifying a specific order of the words based on the selected word; and 
-determining the next word using this information, above.
No additional limitations are present. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spring (WO 2008109781 A2) further in view of Csomai; Andras et al. (US 20100145678 A1), Zhou; Liang et al. (CN 111144110 A), and Rivlin; Ze;ev et al. (US 20190043490 A1). 

As to independent claim 1, Spring teaches:
1. A method comprising:
converting a user input to a phrase vector (see ¶ [0030] and [0083]: [0030]: “The conceptual token arrays are input patterns which may be in sentence form.” [0083]: “In one embodiment, the invention is a method for a computer system to interpret an input from a user and generate a response, comprising receiving the user input in a first format, converting the user input into a second format comprising a one-dimensional token array (i.e., phrase vector) having at least one token, wherein each token corresponds to a portion of the user input, generating a root token array, corresponding to the one-dimensional token array, having at least one root token, wherein each root token corresponds to the root from which one of the one- dimensional tokens is derived, …”);
identifying, by a token identification engine, a set of identified tokens from the phrase vector (see ¶ [0030] and [0083] citations as in previous limitation: “…generating a multi-dimensional token array, based on the root token array, having a plurality of tokens, wherein each token corresponds to at least one root token, (i.e., associated with identification of tokens in the token array disclosed in previous limitation) determining a match between the multi-dimensional token array and the one-dimensional token array, and generating a response to the user input using a combination of tokens.” );

However, Spring does not explicitly teach, but Csomai et al. does teach:
selecting an unsupervised token from the set of identified tokens (see ¶ [0034]: “The unsupervised method 100 shown in FIG. 1 begins in block 102 by processing the input document to identify candidate entries for consideration for inclusion as the final keywords… Finally, in block 108, the method uses predetermined criteria to select the entries that are to be retained in the output as keywords.…”);
selecting a supervised token from the set of identified tokens (see ¶ [0035]: “Referring now to FIG. 2, a flow chart of a supervised method 200 for generating one or more keywords in accordance with another embodiment of the present invention is shown. As explained before, a significant difference from the unsupervised method is the provision of a separate training data set on which to train a machine learning algorithm.” and Fig. 2 [220] “select a number of entries to be retained as keywords for the rest data set” ,…”);
selecting a voted token from the unsupervised token and the supervised token (see ¶ [0034]: “… An example method that can be used for this final down-selection of the output from either unsupervised or supervised keyword extraction methods is shown in FIG. 8, and will be discussed later. And Fig. 8: (816) “Retain all entries having score higher than cutoff score [i.e., selected entry(ies): voted token]””);
Spring and Csomai et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in data, word, or feature extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring ([0013]: “The present invention extracts concepts from text and / or speech and utilizes numeric representations of concepts and their relationships.”) to incorporate the teachings of Csomai et al. of selecting an unsupervised token from the set of identified tokens and selecting a supervised token from the set of identified tokens and selecting a voted token from the unsupervised token and the supervised token which provides the benefit of improving performance over state-of-the-art keyword extraction algorithms ([0029] of Csomai et al.).

However, Spring in combination with Csomai et al.  do not explicitly teach, but Zhou et al. does teach:
identifying a next token based on a set of recent tokens that includes the voted token (see page 9, line 39: “…predicting a next sentence task, can be obtained from unsupervised language material selecting two sections of text (e.g., 50% probability of the selected text are sentence relationship, probability selected text 50% is not a sentence up and down relationship), after the prediction whether a text is a previous text of the next sentence. encoding the network parameters of the network to optimize the text according to the training result of the next sentence training task. ”); 
Spring in combination with and Csomai et al. and Zhou et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech/text recognition/processing, and data/word/feature extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring in combination with and Csomai et al. to incorporate the teachings of Zhou et al.  of identifying a next token based on a set of recent tokens that includes the voted token and presenting the next token as one of a voice communication and an email communication which provides the benefit of improving the prediction efficiency (page 3 line 10 of Zhou et al.).

However, Spring in combination with Csomai et al. and Zhou et al.  do not explicitly teach, but Rivlin et al. does teach:
presenting the next token as one of a voice communication and an email communication (see ¶ [0039 and 0041]: “[0039] In block 508, a word is presented to the user from an n-best list. The word may be presented to the user by whispering the word in the user's ear, such as, for example, via the left and right earpiece of smart eyewear 202 shown in FIG. 2 [0041] The process then proceeds back to block 508, where the next word on the n-best list is presented to the user.”). 
Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech/text recognition/processing, and data/word/feature extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring in combination with and Csomai et al. and Zhou et al. to incorporate the teachings of Rivlin et al. of identifying a next token based on a set of recent tokens that includes the voted token and presenting the next token as one of a voice communication and an email communication which provides the benefit of  allowing the user to select the word the user is trying to say.([0016] of Rivlin et al.).

As to independent claim 8, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. teach the limitations as in claim 1.
Spring further teaches:
8. A system comprising:
a processor (see ¶ [0114]: “… the invention is a system for interpreting an input from a user and generating a response comprising an input device for receiving the input from the user, a memory, the memory including a database, a processor coupled to the input device and the memory,…”);
a memory coupled to the processor (see ¶ [0114] citation as in limitation above.);
the memory comprising an application, wherein the application executes on the processor (see ¶ [0106]: “the method is implemented as a user interface to a device. …”) and is configured for:
[performing the limitations as in claim 1].

As to independent claim 15, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. teach the limitations as in claim 1.
Spring further teaches:
15. One or more non-transitory computer readable mediums comprising computer readable program code (see ¶ [0113]: “the invention is a software storage medium including a software program which, when executed by a processing arrangement, is configured to interpret an input from a user and generate a response …”) for:
[performing the limitations as in claim 1].

Regarding claims 4, 11, and 18, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. teach all of the limitations as in claims 1, 8, and 15, above.
Csomai et al. further teaches:
4, 11, and 18. The method of claim 1, further comprising:
scoring, with an unsupervised scoring engine, each identified token of the set of identified tokens using the set of recent tokens prior to the voted token being included in the set of recent tokens, wherein the unsupervised token has a highest unsupervised score from the set of identified tokens (see ¶ [0034]: “The unsupervised method 100 shown in FIG. 1 … The candidate entries are processed starting in block 104, in which a feature vector is constructed for each candidate entry (i.e., set of recent tokens, prior to voting). Block 106 (i.e., unsupervised scoring engine) is the heart of the process, in which an algorithm, for example, one of several types of machine learning algorithms or a simple inner product calculation using predetermined weighting factors for the features, is run that processes the candidate entries (i.e., set of recent tokens, prior to voting) in order to assign each a numeric score. For example, features and weights can be chosen so that higher numeric values for scores correspond to a higher probability of being a desirable keyword for inclusion in the final output collection or index.”).
Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al.20210209301 are considered to be analogous to the claimed invention because they are in the same field of endeavor in data, word, or feature extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. to further incorporate the teachings of Csomai et al. of scoring, with an unsupervised scoring engine, each identified token of the set of identified tokens using the set of recent tokens prior to the voted token being included in the set of recent tokens, wherein the unsupervised token has a highest unsupervised score from the set of identified tokens which provides the benefit of improving performance over state-of-the-art keyword extraction algorithms ([0029] of Csomai et al.).

Regarding claims 5, 12, and 19, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. teach all of the limitations as in claims 1, 8, and 15, above.
Csomai et al. further teaches:
5, 12, and 19. The method of claim 1, further comprising:
scoring, with a supervised scoring engine, each identified token of the set of identified tokens using an explicit path state that identifies a current path state and a recent path list, wherein the supervised token has a highest supervised score from the set of identified tokens (see ¶ [0035 and 0038]: “[0035] Referring now to FIG. 2, a flow chart of a supervised method 200 for generating one or more keywords in accordance with another embodiment of the present invention is shown…” [0038]: “…As it was for the training data set, a feature vector is constructed in block 216 for each candidate entry, but of course no prior indication as to whether it should be included in the collection or index is provided, so the positive/negative label feature is omitted from this feature vector. At this point, the trained machine learning algorithm can be run on the test data in block 210, with the result being either a numeric score, most generally, or simply a yes/no classification for each candidate entry. In block 218, each candidate entry is labeled by the machine learning algorithm as a keyword that passes the classification test [i.e., classification: explicit path identifying current path state] or meets a predetermined numeric score criterion.  Finally, in block 220, a method such as the one shown in FIG. 8 [i.e., element 816: “retain all entries having score higher than cutoff score”] is used to select the entries that will be retained in the final output collection of keywords for the test data set.”).
Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al.are considered to be analogous to the claimed invention because they are in the same field of endeavor in data, word, or feature extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. to further incorporate the teachings of Csomai et al. of scoring, with a supervised scoring engine, each identified token of the set of identified tokens using an explicit path state that identifies a current path state and a recent path list, wherein the supervised token has a highest supervised score from the set of identified tokens which provides the benefit of improving performance over state-of-the-art keyword extraction algorithms ([0029] of Csomai et al.).

Regarding claims 6, 13, and 20, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. teach all of the limitations as in claims 1, 8, and 15, above.
Csomai et al. further teaches:
6, 13, and 20. The method of claim 1, further comprising:
scoring, with a voting engine, the unsupervised token and the supervised token using a set of saliency weights, wherein the voted token has a highest voted score from the set of identified tokens (see Fig. 8 [808 and 810] and ¶ [0088]: “… In block 806, a supervised algorithm can choose between either a decision-based method, which leads to block 814 with the result that all entries that are classified as keywords by the machine learning algorithm are retained in the final output; or a score-based method, which requires that entries be sorted in block 808 in order of decreasing score determined, for example, as a confidence score [i.e., supervised saliency weight] derived by the machine learning algorithm. If an unsupervised method such as that of FIG. 1 is used, then a decision-based selection is not available, but score-based rankings are available from processing the features. Then in block 810, the candidates can be sorted in decreasing order of their numeric feature score [i.e., unsupervised saliency weight], assuming that the algorithm arranges for higher scores to correspond to a higher probability of being a good keyword..…”).
Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al.are considered to be analogous to the claimed invention because they are in the same field of endeavor in data, word, or feature  extraction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. to further incorporate the teachings of Csomai et al. of scoring, with a voting engine, the unsupervised token and the supervised token using a set of saliency weights, wherein the voted token has a highest voted score from the set of identified tokens which provides the benefit of improving performance over state-of-the-art keyword extraction algorithms ([0029] of Csomai et al.).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spring (WO 2008109781 A2) further in view of Csomai; Andras et al. (US 20100145678 A1), Zhou; Liang et al. (CN 111144110 A), and Rivlin; Ze;ev et al. (US 20190043490 A1)as applied to claims 1, 8, and 15 above, and further in view of Thomson; David et al. (US 10388272 B1) and Li; Xian et al. (US 20190205372 A1). 

Regarding claims 2, 9, and 16, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. teach all of the limitations as in claims 1, 8, and 15, above.
Thomson et al. teaches:
2, 9, and 16. The method of claim 1, further comprising:
converting, by an input formatting engine, the user input to a text string (see Col. 1, lines 32-36: “(4)…The method may further include obtaining, during the communication session, a text string that is a transcription of the first audio data and selecting a contiguous sequence of words from the text string as a first word sequence.”);
Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Thomson et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech recognition and text processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. to incorporate the teachings of Thomson et al.  of converting, by an input formatting engine, the user input to a text string which provides the benefit of providing corrections if future inputs or input changes trigger a change in tokens already output. (Col. 76, line 65-Col. 77, line 14 of Thomson et al.).

However, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Thomson et al.  do not explicitly teach, but Li et al. does teach:
converting, by a text to word vector engine, the text string to a set of word vectors (see ¶ [0023]: “The encoder may be configured to transform an input sentence or phrase (e.g., text string) received from a user (e.g., dyslexic user) into a vector representation. For instance, given a sentence comprising a set of words, the encoder may process each of the words to generate word vectors w1 . . . wn [i.e., word vector], each of dimension d, and then combine all the word vectors into a single sentence vector [i.e., phrase vector] (e.g., by taking an average of the word vectors).”);
and converting, by a word vector to phrase vector engine, the set of word vectors to the phrase vector (see ¶ [0023] citation as in limitation above.).
Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Thomson et al. and Li et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in text (i.e., sentence/phrase and word) processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring in combination with Csomai et al. and Thomson et al. to incorporate the teachings of Li et al. of converting, by a text to word vector engine, the text string to a set of word vectors and converting, by a word vector to phrase vector engine, the set of word vectors to the phrase vector which provides the benefit of preserving the semantic meaning of the sentence([0023] of Li et al.).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spring (WO 2008109781 A2) further in view of Csomai; Andras et al. (US 20100145678 A1), Zhou; Liang et al. (CN 111144110 A), Rivlin; Ze;ev et al. (US 20190043490 A1), Thomson; David et al. (US 10388272 B1), and Li; Xian et al. (US 20190205372 A1) as applied to claims 2, 9, and 16 above, and further in view of Wang, Feixiang, et al. "Ecnu at semeval-2016 task 7: An enhanced supervised learning method for lexicon sentiment intensity ranking." Proceedings of the 10th International Workshop on Semantic Evaluation (SemEval-2016). 2016. (https://aclanthology.org/S16-1080.pdf). 

Regarding claims 3, 10, and 17, Spring in combination with Csomai et al. and Thomson et al. teach all of the limitations as in claims 2, 9, and 16, above.
However, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Thomson et al.  do not explicitly teach, but Wang et al. does teach:
3, 10, and 17. The method of claim 2, further comprising:
training the word vector to phrase vector engine with a plurality of sets of word vectors, a plurality of hashtags, and a plurality of tokens to generate a phrase vector space of latent features based on the plurality of sets of word vectors, the plurality of hashtags, and the plurality of tokens (see “2 System Description: The purpose of this task is to predict the sentiment strength of given words or phrases, it is reasonable to regard the value of strength as the relevant score refer to positive polarity. Thus, to address the sentiment strength prediction task, we presented a supervised learning-to-rank system [i.e., training system] to predict the relevant score which interprets the strength associated with positive sentiment [i.e., latent features]. Figure 1 depicts the architecture of our system, which contains four main modules, i.e., Query Reconstruction, Data Preprocessing, Feature Engineering, and Ranking Model. The diversity of methods for General English and English Twitter domains is located in the different training data. 2.2 Data Preprocessing: Due to the characteristic of training data in English Twitter domain, which consists of many informal words, such as “waiiiiit”, “#happytweet”, etc., we converted the irregular forms to normal forms. For example, the elongated word “waiiiiit” was transformed into “wait”, the hashtag “#happytweet” was converted into “happy tweet”. Then, we used the processed data to perform lemmatization and stemming to extract the further information with the aid of NLTK tool1.  2.3 Feature Engineering: To address the sentiment strength task, we extracted features summarized as follows: Sentiment Lexicon Features, Sentiment Word Vectors, Word Vectors, and Linguistic Features. and 2.3.2 Word Vectors: Word vector is a continuous-valued representation of the word which carries syntactic and semantic information. In this task, we adopted various Word Vectors as features. Since the task data contains phrases made up of more than one word, it is necessary to convert these word vectors into a phrase vector. Unlike previous work which summed up all words vectors to represent the phrase, we first check whether the phrase is present in training data or not. If a phrase is present in training data, we actually treat it as a single token and learn its vector based on the given word vector learning model. If it is a new phrase not existing in training data, we follow previous work and sum up all vectors of words in this phrase as a phrase vector.”).
Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Thomson et al. and Wang et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in word/phrase analysis/processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Thomson et al. to incorporate the teachings of Wang et al. of training the word vector to phrase vector engine with a plurality of sets of word vectors, a plurality of hashtags, and a plurality of tokens to generate a phrase vector space of latent features based on the plurality of sets of word vectors, the plurality of hashtags, and the plurality of tokens which provides the benefit of making contributions to performance improvement of the system used to predict strength of sentiment associated with words or phrases (4 Conclusion of Wang et al.).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spring (WO 2008109781 A2) further in view of Csomai; Andras et al. (US 20100145678 A1), Zhou; Liang et al. (CN 111144110 A), and Rivlin; Ze;ev et al. (US 20190043490 A1)as applied to claims 1, 8, and 15 above, and further in view of Gupta et al. (US 20210209301 A1) and Moreno Mengibar et al. (US 20150242386 A1). 

Regarding claims 7 and 14, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. teach all of the limitations as in claims 1 and 8, above.
However, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. but Gupta et al. does teaches:
7 and 14. The method of claim 1, further comprising:
updating the set of recent tokens to include the voted token (see Fig. 2B, ¶ [0035, 0053, and 0054]: “Fig. 2B: “This is some Aeadable text” [i.e., recent tokens]; “readable” [i.e., voted tokens]; “This is some readable text” [i.e., recent tokens]; [0035] …. For example, in training the language model 116, each character of a word or phrase (except a space) is labeled as 0. And the space followed by each word may be labeled as 1 if the preceding word is correct, or 2 if the preceding word is incorrect. As such, language model 116 may be trained as a three-class classification problem for each character. [0053] CRS 102 may then use a variety of different techniques to generate new candidate words 214A-C to replace the selected predicted word 208D. Using language model 116, CRS 102 may generate corresponding probabilities 218A-218C for each candidate 214A-C, and determine which candidate (if any) to select to replace the selected predicted word 208D. [0054] In an embodiment, CRS 102 may select the candidate 214C with the highest probability 218C (which may or may not exceed the threshold 112). CRS 102 may then replace the selected predicted word 20D with the highest scoring candidate [i.e., voted token] 214C to generate final text 206. This final text 206 may then be embedded with a picture, used to categorize, tab, or label, image 204, displayed on a screen of a user device, or used perform a search.”);
Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Gupta et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech and/or text processing / recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. to further incorporate the teachings of Thomson et al.  of updating the set of recent tokens to include the voted token; setting an explicit path state based on the voted token; updating a recent path list based on the voted token; and identifying, by a next token engine, the next token using the set of recent tokens, the explicit path state, and the recent path list which provides the benefit of obtaining the best candidate proposals. ([0042] of Gupta et al.).

However, Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Gupta et al. do not explicitly teach, but Moreno Mengibar et al. does teach:
setting an explicit path state based on the voted token (see ¶ [0007 and 0044]: “[0007] The system may then determine a path that is indicated as most common, and select that path as the corrected text. For example, the system may determine that a path in the word lattice representing the text "PREVIOUSLY, THE COMPUTERS WERE HOT" [i.e., explicit path] has the highest language model score and select the text to use as corrected text for the received text "PREVIOUSLY, THE COMPUTER ARE HOT." [i.e., recent path + update] [0044] In some implementations, the system 100 may be used with text that is not generated by an ASR 110. For example, instead of an ASR 110, a statistical machine translator that generates text in one language from text in another language or an optical character recognizer that generates text from images may be used to obtain text that is provided to the transcription expander 120. The transcription expander 120, transcription scorer 130, and transcription selector 140 may operate under similar principles..”);
updating a recent path list based on the voted token (see ¶ [0007 and 0044] citations as in limitation above. “…received text "PREVIOUSLY, THE COMPUTER ARE HOT." [i.e., recent path + update]”); and
identifying, by a next token engine, the next token using the set of recent tokens, the explicit path state, and the recent path list (see ¶ [0006] : “The system may then generate a word lattice encoding the possible morphological variants for each of the words. For example, the system may generate a word lattice where each arc between a pair of nodes represents a morphological variant of a word. The word lattice may be composed with a language model to score all of the arcs in the word lattice according to how commonly the words represented by the arcs occur as indicated by the language model. For example, arcs associated with "COMPUTER ARE" may be scored less than arcs associated with "COMPUTERS ARE" because "COMPUTER ARE," which may be inconsistent in number, may appear less frequently than "COMPUTERS ARE." Similarly, arcs associated with "PREVIOUSLY" followed by "ARE" may be scored less than arcs associated with "PREVIOUSLY" followed by "WERE" because "PREVIOUSLY" followed by "ARE," which may be inconsistent in tense, may appear less frequently than "PREVIOUSLY" followed by "WERE."”). 
Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Gupta et al. and Moreno Mengibar et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech and/or text processing / recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the language model as taught by Gupta et al. in Spring in combination with and Csomai et al., Zhou et al. and Rivlin et al. and Gupta et al.  with the use of lattice/paths of Moreno Mengibar et al. in order to yield predictable results of selecting the best available path and hence word prediction. (See KSR v.Teleflex).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
09/10/2022